       Case 5:18-cv-01218-GLS-CFH Document 40 Filed 03/11/19 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

Kevin Murphy
                                    Plaintiff
                         vs.                                       Civil No. 5:18-CV-1218
                                                                              (GLS/CFH)
Onondaga County, et al.
                                    Defendants


CHRISTIAN F. HUMMEL
United States Magistrate Judge


                          ORDER TO SHOW CAUSE
                 WHY DEFENDANTS SHOULD NOT BE COMPELLED
                       TO OBTAIN SEPARATE COUNSEL

       On December 21st , 2018, Defendants filed Answers to the Complaint and at that

time, the Court was made aware that Defendants, Onondaga County, The Onondaga

County Sheriff’s Department, Eugene Conway, Joseph Ciciarelli, Michael Dickinson,

Jamie Blumer, Jonathan Anderson, Joseph Peluso, Roy Gratien, Jason Cassalia,

and Carl Hummel are all jointly represented by John E. Heisler, Jr., Esq., of the

Onondaga County Department of Law, Syracuse, NY. In addition to Defense counsels’

ethical obligation to inform each client of the potential adverse consequences of joint

representation, this Court has a continuing obligation to supervise the bar and assure

litigants a fair trial. See Dunton v. County of Suffolk, 729 F.2d 903, 908-09 (2d Cir. 1984).

Accordingly, it is the Court’s duty to ensure that each Defendant in this action fully

appreciates the potential inherent conflict in joint representation of multiple defendants and

understands the potential threat a conflict may pose to each Defendant’s interests. Id. at

909.   It is therefore

       ORDERED as follows:
      Case 5:18-cv-01218-GLS-CFH Document 40 Filed 03/11/19 Page 2 of 7



       1. If it has not already been accomplished, Defense counsel shall, within ten (10)

       days of the date of this Order, send a copy of this Order and a letter to each client

       in this action

                (a) outlining the circumstances under which an actual or potential conflict of

               interest may arise,1 and

               (b) advising whether counsel plans to take a position adverse to that client’s

               interests at trial.

       2. On or before April 12, 2019, a Defendant who is jointly represented with other

       Defendants by a single attorney or law firm shall proceed in one of the two ways

       described in subparagraphs A or B:

               A. If, after being informed in writing of the potential or actual conflicts, a

               Defendant wishes to retain separate counsel, he or she may do so and new

               counsel shall file and serve a Notice of Appearance within sixty (60) days of

               the date of this Order;

                                                OR

               B. In the event that a Defendant wishes to proceed while being

               represented by their current counsel, I will require additional assurance that

               the Defendant has made an informed decision to do so notwithstanding the

               potential for conflict. That assurance must be provided in the form of a

               sworn affidavit from the Defendant

                        (a) acknowledging that he or she has been given written notice by



       1
         The letter shall include, but not be limited to, the circumstances listed in the Attachment
to this Order.

                                                -2-
Case 5:18-cv-01218-GLS-CFH Document 40 Filed 03/11/19 Page 3 of 7
             counsel of the potential for conflict;

              (b) acknowledging that he or she understands the potential conflict

              and its ramifications; and

              (c) stating that he or she has knowingly and voluntarily chosen to

              proceed with joint representation.

       That affidavit and counsel’s letter to the Defendant shall be submitted to the

       Chambers of the undersigned on or before April 12, 2019, after review, will

       be filed under seal. At the time of submission to the undersigned, the

       Defendant shall file and serve a Notice of In Camera Submission Regarding

       Joint Representation.

3. If a Defendant chooses to exercise the option outlined in paragraph 2(B) above,

the Court will review Defense counsel’s letter of notification and a Defendant’s

affidavit ex parte and in camera to determine if the Defendant has knowingly and

voluntarily waived his or her right to separate counsel.

4. If the Court determines that the conflict is of a nature which can be waived and

a Defendant’s waiver of the potential conflict is knowing and voluntary, the Court will

allow the Defendant to proceed with joint representation.

5. If the Court determines that a Defendant has not knowingly and voluntarily

waived his or her right to separate counsel, the Court shall order further action as

necessary to safeguard the integrity of these proceedings.

6. A Defendant who consents to joint representation will not be deemed to have

waived his or her right to retain separate counsel. However, no extension of

deadlines established in the Uniform Pretrial Scheduling Order or of the trial date

will be granted because of such substitution of counsel unless a Defendant

establishes that the substitution resulted from a conflict of interest which reasonably

could not have been foreseen when the Defendant filed his or her affidavit agreeing


                                      -3-
    Case 5:18-cv-01218-GLS-CFH Document 40 Filed 03/11/19 Page 4 of 7
    to joint representation and that the Defendant promptly proceeded to obtain

     separate counsel upon learning of the conflict of interest.



IT IS SO ORDERED.



DATED:      March 11, 2019




                                          -4-
      Case 5:18-cv-01218-GLS-CFH Document 40 Filed 03/11/19 Page 5 of 7
                                Attachment



       Listed below are some, but not all, of the circumstances in which a conflict of

interest may arise when two or more defendants are jointly represented by a single

attorney or law firm. The list is not exhaustive but serves only to illustrate examples of

types of conflicts which may result from such joint representation. An attorney should also

advise a defendant of other possible conflicts specific to the facts of the particular case.




       1. It may be in the best interests of the government entity to assert as a defense

that a defendant was not acting within the scope of his or her employment at the time of

events in issue. However, such a defense would operate to the detriment of an individual

defendant and might place his or her defense in conflict with that of the government entity.



       2. The attorney may receive information from one defendant which is helpful to one

defendant but which undermines the defense of another defendant.               Where both

defendants are represented by the same attorney or law firm, the attorney-client privilege

may prevent the attorney or law firm from using that information in the defense of the

defendant for whom the information is favorable.



       3. The plaintiff may offer to settle or dismiss claims against one defendant in return

for cooperation with the plaintiff’s case. If a defendant receives such an offer, a lawyer or

law firm jointly representing defendants may not be able to provide unbiased advice on

whether to accept or reject such an offer because the acceptance of such an offer may

undermine the case of other defendants whom the attorney or law firm represents.




                                             -i-
         Case 5:18-cv-01218-GLS-CFH
         4. During  jury selection at trial, Document   40potential
                                             a particular   Filed 03/11/19
                                                                    juror mayPage 6 of 7
                                                                              be perceived as

favorable to one defendant but unfavorable to another. Where these defendants are jointly

represented by one attorney or law firm, the attorney must choose the interests of one

defendant over those of the other in determining whether to select or reject that potential

juror.



         5. In questioning a defendant during his or her testimony, an attorney who jointly

represents other defendants in the same case may be inclined to limit or eliminate certain

questions where, although the answers would be helpful to the defense of one defendant,

those answers may undermine the defense of another defendant.



         6. In questioning non-party witnesses during testimony, an attorney who jointly

represents two or more defendants in the same case may be inclined to limit or eliminate

certain questions where, although the answers would be helpful to the defense of one

defendant, those answers may undermine the defense of another defendant.



         7. In determining which witnesses and which exhibits to present at trial, an attorney

or law firm jointly representing two or more defendants in the same case may be inclined

not to offer certain witnesses or exhibits because, although that evidence may be helpful

to the defense of one defendant, it undermines the defense of another defendant.



         8. If two or more defendants are found liable for punitive damages and a trial is held

on that issue, a lawyer or law firm jointly representing two or more defendants in the same

case may be inclined to argue to the fact finder that one defendant was less responsible

or less culpable than another. However, while such an argument may benefit the defense

of that defendant, it may undermine the defense of another defendant who, the argument


                                              -ii-
would Case 5:18-cv-01218-GLS-CFH
      suggest,                       Document
               was more responsible or         40 Filed 03/11/19 Page 7 of 7
                                       more culpable.




                                       -iii-
